Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
(Namely, “the present invention” should not be used in the abstract.)
The disclosure is objected to because of the following informalities: on page 5,  “grove” should be “groove”.  Appropriate correction is required.


Claim Objections
Claim 11 is objected to because of the following informalities:  “grove” should be “groove”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (4,865,283). Parker teaches a multicomponent modular kit (Fig. 1) comprising: a. an upright member (30); b. a shelf structure (80) adapted to be repeatedly removably affixed to the upright member and capable to hold cylindrical beverage containers; and  18c. a base (21) adapted to be repeatedly removably affixed to the upright member to stably hold it in a vertical orientation when the shelf structure is affixed to the upright member and the base is placed on a hard essentially horizontal surface, the base having leveling means (23,24) to facilitate keeping the upright member in a vertical orientation when it is placed on a less than entirely horizontal surface.  Please note that limitations found in intended use/”for” statements are giving little weight in a claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 12,14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (4,865,283) in view of Poffenberger (D518,390). Parker teaches a multicomponent modular kit comprising:  an upright member (30); a sign/board member (see dashed lines in Fig. 1); a shelf structure (80) adapted to be repeatedly removably affixed to the upright member and capable of holding cylindrical beverage containers; and a base (21) adapted to be repeatedly removably affixed to the lower section of the upright member (via female and male mating members Figs, 1a,2) to stably hold it in a vertical orientation when the scoreboard and shelf structure are affixed to the upright member and the base is placed on a hard essentially horizontal surface.   For claim 1, Parker fails to specifically teach a scoreboard  board member adapted to be repeatedly removably affixed to the upright member. Volack teaches a scoreboard board member (title; Fig. 1) on the top of a stand. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Park by using specifically a scoreboard, such as is taught by Poffenberger, as the board member, so that the stand can be used in a gaming environment, making it a scoring station. 
Parker in view of Poffenberger  further teaches that the upright member comprises an upper section and a lower section (see upper and lower 30) adapted to be 
For claim 12, for the attachment and removably of the scoreboard, the examiner takes Official notice that Velcro/hook and loop fasteners is/are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Parker in view of Poffenberger by adding mating Velcro pieces on the board and member, so that the board can be easily attached and detached. 
Claims 1-8, 10, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Currie et al (4,634,090) in view of Townsend (2007/0267551) and  Volack et al (2010/0050926). Currie teaches a multicomponent modular kit comprising:  an upright member (Fig. 7) and a base (22) detachably connected to the upright member to stably hold the upright member in a vertical orientation when the upright member and the base is placed on a hard essentially horizontal surface. For claim 1, Currie fails to a removable shelf structure affixed to the upright member.  Townsend teaches a shelf structure (42) adapted to be repeatedly removably affixed to an upright member (26) and capable of holding cylindrical beverage containers (58,60).  It would have been obvious to one having ordinary skill in the art before the effective filing date . 
Currie in view of Townsend and Volack further teaches that the upright member comprises an upper section and a lower section (68,66) adapted to be repeatedly removably rigidly joined to each other at a terminal end of each (via 70). Wherein the base has leveling means (36,38) to facilitate keeping the upright member in a vertical orientation when it is placed on a less than entirely horizontal surface.  Wherein the base comprises at least three arms (34) that each extend horizontally from the point of connection with the upright member. Wherein the arms comprising the base are attached to each other (via 30) such that a cavity is formed that accommodates the bottom of the upright member (see Fig. 2).  Further comprising a connector (70) adapted to repeatedly removably rigidly join the upper section to the lower section and to be affixed to the upper section by a knob carrying a threaded shaft.  Wherein the upper section and the lower section of the upright member each comprises a hollow tubes with an inner wall and an outer wall.  Wherein either the upper or lower section 
For claims 3 and 10,  it would have been obvious to use plural storage structures of Townsend on the upright member of Currie, for additional storage and since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  MPEP 2144.04.  Therefore for claim 3, with plural storage structures, Currie in view of Townsend and Volack further teaches a storage structure (another 42) adapted to be repeatedly removably affixed to the upright member and providing two horizontal surfaces (bottom of containers 65) for the deposit of game pieces for the toss game.  For claim 10, it would have been obvious to also employ the alternate storage structure of Townsend (Fig. 9) for additional storage purposes. Therefore, the shelf structure would comprise two vertically spaced apart parallel horizontal members (surfaces shown in Fig. 9) with the upper member having cylindrical apertures (142,144) adapted to receive cylindrical beverage containers. 
 	For claim 13, wherein the shelf structure (50-52) and the storage structure (162) are each affixed to the upright member with a knob carrying a threaded shaft.  Although Currie in view of Townsend and Volack fails to teach a knob between the base and upright member, there is a knob (70) attached between the members of the upright member. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Currie in .
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Currie et al (4,634,090) in view of Townsend (2007/0267551) and  Volack et al (2010/0050926), as stated above, and further in view of Brotzman et al (2015/0216602).  As stated above, Currie in view of Townsend and Volack teaches the limitations of claims 1 and 10, including  two vertically spaced apart parallel horizontal members, one upper and one lower, the lower having a front edge (see edge in Fig. 9). For claim  11, Currie in view of Townsend and Volack fails to teach a groove in the front edge of the lower member.  Brotzman teaches grooves (155) in edges of a horizontal member (151; Fig.10).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Currie in view of Townsend and Volack by adding a groove, such as is taught by Brotzman, in the front edge of the horizontal member of the shelf structure, to provide an area in the structure to place articles, including a cell phone.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Currie et al (4,634,090) in view of Townsend (2007/0267551) and  Volack et al (2010/0050926), as stated above, and further in view of Friedmann (1,824,813).  As stated above, Currie in view of Townsend and Volack teaches the limitations of claim 1, including an upright member. For claim  16, Currie in view of Townsend and Volack fails to teach a fixture containing a light source that is adapted to be repeatedly removably affixed to the top of the upright member.  Friedman teaches a fixture (28,29) containing a light source that is adapted to be repeatedly removably affixed to a top of an upright member (10, Fig. .

Allowable Subject Matter
Claims 9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





Wilkens
March 23, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637